Citation Nr: 1034579	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-36 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran had active service from April 1968 to April 1971.  He 
died in May 2006.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in August 2009.  A transcript of the 
hearing has been associated with the claim file.

In September 2009, the Board remanded the claim for further 
development.

Entitlement to service connection for pulmonary fibrosis for 
accrued benefits was initially denied in a letter of September 
2008.  At the time of the Board's remand the RO was ordered to 
issue a statement of the case (SOC) as to the issue of service 
connection for pulmonary fibrosis for accrued benefits.  In 
compliance with the Board's order, the RO issued an SOC as to 
this issue in November 2009.  As of this date, the appellant has 
not submitted a VA-Form 9, substantive appeal.  The 60 day period 
from the day of the SOC in which to file a timely appeal has 
expired.  Accordingly, the appellant did not perfect an appeal as 
to that issue and the issue of service connection for pulmonary 
fibrosis for accrued purposes is not before the Board.


FINDINGS OF FACT

1.  The Veteran died in May 2006 from idiopathic pulmonary 
fibrosis.

2.  At the time of the Veteran's death, service connection was in 
effect for bilateral tinnitus rated as 10 percent disabling, and 
hearing loss of the left ear rated as noncompensable.

3.  The preponderance of the evidence shows that there is no 
relationship between the Veteran's cause of death and any 
service-connected disabilities or service.


CONCLUSION OF LAW

A disease or disability related to service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in July 2006.  While the notice letter identified the 
respective responsibilities of VA and the appellant in 
substantiating the claim and included the general criteria for 
substantiating a service connection claim based on the cause of 
the Veteran's death, the appellant was not notified of the 
disabilities the Veteran was service-connected for during his 
lifetime, as required under Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Thus, VA's duty to notify the appellant of the 
information and evidence necessary to substantiate the claim was 
not satisfied by the July 2006 letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, in October 2009, the 
RO provided the appellant with a notice letter which complied 
with the requirements under Hupp.  While this notice was provided 
after the initial adjudication of the claim, the timing defect 
did not affect the essential fairness of the adjudication.  The 
appellant was provided the opportunity to submit additional 
evidenced on her behalf and she availed herself of the same in 
November 2009 when she submitted additional evidence.  Moreover, 
the claim was readjudicated in a supplemental statement of the 
case of December 2009 and the appellant's representative 
submitted a statement on the appellant's behalf.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, obtained medical opinions addressing the 
appellant's claim, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The appellant contends that the Veteran's idiopathic pulmonary 
fibrosis, which caused his death, was a result of his exposure to 
Agent Orange and other fumes, to include diesel and asbestos, in 
service.  The appellant testified at the hearing that she had 
been married to the Veteran since 1967 and that about 10 years 
after service, she witnessed the Veteran having shortness of 
breath.  He did not seek treatment and just thought he was out of 
shape.  It was not until 2004 that he was seen and diagnosed with 
idiopathic pulmonary fibrosis.  She testified that he had not 
smoked for 30 years by the time he died in 2006 and had not been 
around any kind of smoke or chemicals since his service.  

In a claim of service connection for the cause of a veteran's 
death, evidence must be presented that links the fatal disease to 
a period of military service or to an already service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2009).  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability is 
the principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
A contributory cause of death must be causally connected to death 
and must have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions; 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).

A lay person is competent to describe what they observe. However, 
they do not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1).  The presumption 
requires exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 
1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  Furthermore, even if a veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 U.S.C.A. § 
1116(f).

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Additionally, certain conditions, such as diabetes mellitus, 
cirrhosis of the liver, and organic diseases of the nervous 
system, will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent within 
one year after service.  This presumption, however, is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The record shows that the Veteran served in the Republic of 
Vietnam while on active duty.  Therefore, exposure to Agent 
Orange is presumed.  Personnel records show that the Veteran's 
military occupational specialty was turret artillery repairman.  

The Veteran's death certificate shows he died in May 2006 from 
idiopathic pulmonary fibrosis.  At the time of the Veteran's 
death service connection was in effect for bilateral tinnitus 
rated as 10 percent disabling and hearing loss of the left ear 
rated as noncompensable.  

Left ear hearing loss and/or bilateral tinnitus were not 
identified as a principal or contributory cause of death and 
nothing in the record suggests that left ear hearing loss and/or 
bilateral tinnitus played any role in the events producing death.  
As such, the Board finds that the Veteran's service connected 
disabilities were not the principal or contributory cause of his 
death.

In deciding a claim for service connection for the cause of a 
veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, in this case 
idiopathic pulmonary fibrosis, may be service connected.  The 
appellant has asserted that the Veteran's idiopathic pulmonary 
fibrosis was the result of exposure to Agent Orange and other 
fumes, including diesel and asbestos, during the Veteran's active 
service in Vietnam.  As explained below, the Board finds against 
this claim.

As to claims involving service connection for an asbestos related 
disease, there are no special statutory or regulatory provisions.  
While there is guidance for adjudicators as to asbestos-exposure 
claims, the law remains clear that there must be a diagnosis of 
the claimed disability.  See Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21 (manual).  The manual notes that 
asbestos particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and may be 
inhaled or swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and cancers 
of the gastrointestinal tract.  The manual notes that lung cancer 
associated with asbestos exposure originates in the lung 
parenchyma rather than the bronchi.  Occupations involving 
asbestos exposure include mining and milling, shipyard and 
insulation work, demolition of old buildings, construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and pipe 
products, etc.  High exposure to asbestos and a high prevalence 
of disease have been noted in insulation and shipyard workers.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and there is no presumption that a veteran 
was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 
141 (1999), affd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.  In reviewing claims for service 
connection, it must be determined whether or not military records 
demonstrate asbestos exposure in service; it should be determined 
whether or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a relationship 
between asbestos exposure and the claimed disease.

As previously noted, the Veteran is presumed to have been exposed 
to Agent Orange.  The Veteran's personnel records show that he 
was a tank driver and a heavy vehicle mechanic.  Considering his 
duties, the Board will accept that he was also exposed to diesel 
fumes during the course of his service.  However, nothing in the 
record shows that the Veteran was exposed to asbestos while in 
service and such exposure is not conceded.  

The Veteran's military occupational specialty of turret artillery 
repairman does not specifically involve any of the duties that 
are usually associated with asbestos exposure, per the manual.  
While it is conceivable that being a repairman might involve 
servicing of friction products such as clutch facings and brake 
linings, none of the personnel records document any such duties 
or exposure to asbestos.  

There is no proof of idiopathic pulmonary fibrosis during service 
or within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, idiopathic 
pulmonary fibrosis is not a condition subject to presumptive 
(herbicide or Agent Orange) service connection pursuant to 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Accordingly, as 
idiopathic pulmonary fibrosis is not listed as one of the 
presumptive disorders, presumptive service connection on the 
basis of Agent Orange exposure is not warranted in this case.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that service connection for the cause of 
death is not otherwise warranted.  

The Veteran's service treatment records are negative for 
idiopathic pulmonary fibrosis and/or any diagnoses, complaints or 
treatment for the lungs or respiratory system.  A separation 
physical of February 1971 shows lungs and chest to be normal, and 
chest x-rays were normal.  The first indication of record of 
idiopathic pulmonary fibrosis is not until March 2004.  At the 
time, he stated his symptoms started in November 2003.  This is 
three decades after the Veteran's service.  

A review of the claims file shows that there are conflicting 
opinions of record addressing the relationship between the 
Veteran's service and his cause of death.

"Idiopathic" as defined by Dorland's Illustrated Medical 
Dictionary 28th edition, 817-818, means of the nature of an 
idiopathy (morbid state of spontaneous origin; one neither 
sympathetic nor traumatic); self-originated; of unknown 
causation.

The favorable evidence includes a statement from a private 
physician who had followed the Veteran from 1967 through June 
2004, who commented in August 2005 that during that period of 
time he knew of no toxic exposures of any kind that would have 
predisposed the Veteran to developing pulmonary fibrosis except 
for his exposure incurred while a member of the Armed Forces.  

The appellant submitted additional statements from the Veteran's 
treating physicians.  A private physician, Dr. J.G.W, submitted a 
medical opinion in May 2004 indicating that he followed the 
Veteran in his pulmonary clinic for idiopathic pulmonary 
fibrosis.  The Veteran had apparently been exposed to dioxin in 
Vietnam.  While idiopathic fibrosis had no known link with any 
particular exposure, there was also no specific evidence that 
dioxin exposure could not be a contributing factor.

The appellant also submitted numerous Internet articles on 
asbestos exposure, Agent Orange, and pulmonary fibrosis.  

The unfavorable evidence includes, a January 2005 opinion from a 
private physician, Dr M.S., which notes that idiopathic pulmonary 
fibrosis is a progressive and fatal fibrosing lung disease of 
unknown etiology occurring most commonly in adults but 
occasionally adolescents.  There was no known association between 
Agent Orange exposure and the development of pulmonary fibrosis.  
However, there were several known environmental exposures known 
to be associated with increasing risk in developing idiopathic 
pulmonary fibrosis.  One could propose that napalm exposure/Agent 
Orange exposure was an environmental exposure increasing the risk 
of idiopathic pulmonary fibrosis but this was not proven and 
remained speculative.  

In February 2008, a VA physician submitted an opinion that there 
was no evidence to link Agent Orange exposure with pulmonary 
fibrosis and that the term idiopathic pulmonary fibrosis meant 
that the cause of the disease was unknown.  There was no known 
connection with Agent Orange exposure.  

A December 2009 opinion from a VA physician notes that idiopathic 
pulmonary fibrosis is less likely than not due to exposure to 
Agent Orange or any other known chemical exposure including 
asbestos or diesel fumes.  He reasoned that there is no evidence 
to link Agent Orange, asbestos or diesel fume exposure to 
idiopathic pulmonary fibrosis.  The term idiopathic means that 
the etiology of this Veteran's pulmonary fibrosis is unknown.  

The unfavorable evidence outweighs the favorable evidence in 
terms of whether there is a relationship between the Veteran's 
service and idiopathic pulmonary fibrosis which caused his death.  
The private physician's August 2005 opinion which notes no other 
known toxic exposure except that in service did not provide a 
rationale for the opinion, did not include a review of the claim 
file and while it appears to draw a relationship between the 
appellant's idiopathic pulmonary fibrosis and toxic exposure in 
service, he did not specify what the toxic exposure the Veteran 
has in service.  Therefore, the Board finds that the opinion is 
unreliable and affords it little probative weight.  See Nieves- 
Rodriguez, 22 Vet. App. at 304 (most of the probative value of a 
medical opinion comes from its reasoning).  Moreover, the opinion 
of May 2004 is not entirely supportive of the appellant's 
assertions, as it is speculative at best.  Indeed, the May 2004 
opinion notes that idiopathic fibrosis had no known link with any 
particular exposure, but there is also no specific evidence that 
dioxin exposure could not be a contributing factor.  Therefore, 
the opinion is speculative in nature.  A medical opinion based on 
speculation, without supporting clinical data or other rationale 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999); see also Winsett v. West, 
11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or 
may not" is an insufficient basis for an award of service 
connection).  Accordingly, the Board affords these opinions 
little probative value.  

The medical literature relied on by the appellant, at most only 
raises a possibility of a relationship between the Veteran's 
exposure to Agent Orange and his cause of death, and does not 
show any actual relationship in this case.  See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).

On the other hand, while the February 2008 VA physician did not 
have the benefit of reviewing the file prior to issuing his 
opinion, the December 2009 examiner did review the file, 
considered the Veteran's history, and considered all of the 
opinions of record.  He further considered the appellant's 
testimony and the Veteran's testimony prior to his death.  
Therefore, the Board finds that the VA opinion of December 2009 
is more reliable than the speculative opinions from the private 
physicians.  Accordingly, it is afforded great probative value.

The appellant genuinely believes that the Veteran's idiopathic 
pulmonary fibrosis was caused by his exposure to Agent Orange, 
diesel fumes and asbestos in service.  She is competent to state 
that she noticed the Veteran having shortness of breath 10 years 
after service, and there is no reason shown to doubt her 
credibility, in this regard.  However, as noted, while exposure 
to Agent Orange and diesel fumes is conceded, there is nothing to 
indicate the Veteran was exposed to asbestos in service.  
Regardless, as a layperson, lacking in medical training and 
expertise, the appellant cannot provide a competent opinion on a 
matter as complex as the etiology of the idiopathic pulmonary 
fibrosis and her views are of no probative value.  And, even if 
her opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the 
medical professionals who discussed the factors contributing to 
the Veteran's idiopathic pulmonary fibrosis.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

The most probative evidence shows that there is no relationship 
between the Veteran's idiopathic pulmonary fibrosis, which caused 
the Veteran's death, and his exposure to Agent Orange or diesel 
fumes in service.  The service-connected left ear hearing loss 
disability and/or bilateral tinnitus also were not identified as 
a principal or contributory cause of death and nothing in the 
record suggests that left ear hearing loss disability and/or 
bilateral tinnitus played any role in the events producing death.  
Therefore, the preponderance of the evidence is against service 
connection for cause of death.  As there is not an approximate 
balance of positive and negative evidence regarding the merits of 
the appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


